Quillian, Presiding Judge.
1. There was some evidence to support the finding by the State Board of Workmen’s Compensation that the claimant had sustained a new injury and was disabled as a result of the injury.
2. The appellant contends that the administrative law judge erred in not allowing the introduction of evidence in regard to the stipulation and settlement of accidents which the claimant had in 1974 and 1975. Even if this ruling had been erroneous it was harmless because when ruling on the evidence the administrative law judge stated "we take notice of the Board’s file.” Also, the administrative law judge referred to the previous injury and settlement in the award.

Judgment affirmed.


Webb and McMurray, JJ., concur.